DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2003/0059578) in view of Slafer (US 2006/0283539) and Smith et al. (US 4,612,074)
Williams et al. teach an apparatus for curing an electron-beam coating on a flexible
substrate (Figure 2), comprising:
an electron-beam curing unit comprising a cylinder (38), an infeed nip roller (32), and
one or more electron-beam sources (39) (paragraph 0078);
a flexible substrate line unit for preparing and advancing a flexible substrate coated (33, 36) with an electron-beam coating; and
a master web unit for advancing a continuous loop master web (30) into contact with the electron-beam coated flexible substrate when passing over the cylinder for curing;

Williams et al. do not teach a master web registration scanner configured to determine the location of the registration marks. However, it would have been obvious for one to do so as Smith et al. teach electric eyes (144, 145) that sense registration marks that are printed on the web along with the printed design; the registration marks can be used to align the web at the embossing station (column 6, lines 10-42). 
Williams et al. do not teach an electron-beam curing unit with an impression cylinder. However, it would have been obvious for one to do so as Williams et al. teach that a master roll (i.e. cylinder) can have a patterned surface, known in the art, to provide a pattern on both sides of the radiation-transmissive, flexible substrate (paragraphs 0026, 0027, 0064 and 0070; Figure 1).
Further, also with respect to claim 2, Williams et al. do not teach the master web unit comprising a master web tension nip configured to operate at a controllable variable speed and a master web speed nip adapted to advance the master web to the energy curing unit. However, it would have been obvious to one of ordinary skill in the art to provide additional rollers to assist improving the uniformity of the curable coating on the flexible web prior to entering the energy curing unit, as taught by Slafer (paragraphs 0033 and 0060).
With respect to claim 3, although not specifically disclosed by Williams et al., it would have been obvious to one of ordinary skill in the art to teach that a master web and a flexible substrate advance to the energy curing unit at an equal speed, and subsequently jointly pass over the surface of a portion of the cylinder where curing energy is applied; Williams et al. teach that a production tool should be operated and controlled at a velocity that is sufficient to avoid degradation by the radiation to cure the coating (paragraph 0080).

With respect to claim 5, Williams et al. teach that the flexible substrate is metal foil (abstract; paragraph 0078).
With respect to claim 6, although spot coating is not specifically taught, Williams et al. teach that any suitable coating technique may be utilized to apply the curable composition, such as knife coating, roll coating, extrusion coating, curtain coating, spraying and the like (paragraph 0069).
 With respect to claims 7 and 8, Williams et al. teach that a master web should be composed of a material which will not absorb an appreciable amount of radiation energy or be degraded by radiation energy, and should transmit sufficient ultraviolet or visible radiation, respectively, to bring about the desired level of cure (paragraphs 0079 and 0104), such as polyethylene terephthalate.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745